Title: From George Washington to William Thompson, 12 January 1788
From: Washington, George
To: Thompson, William

 

Sir,
Mount Vernon January 12th 1788

I have recd your letter of the 7th inst. When I requested my nephew to apply to you for a craft, I expected that he would have engaged your largest, which he had last winter, upon the same terms that he then employed her viz.—at £20 for the trip and allow her to be detained below for four days on his account if she exceeded that time by his desire, he was to give 20/ per day for every day she might be so detained over the four Stipulated.
My corn will be received about the place where your Vessel was last year. I shall have enough to employ your largest two trips, which I had rather do than engage two Crafts. If you are willing to let me have the same Vessel which Majr Washington had last winter, and upon the same terms above mentioned, I would thank you to drop me a line by the post. I am going from home to day and shall not return in less than 10 days. I should wish, if you agree to let me have the Vessel, that she might be ready to go down as soon as the frost and weather will permit. I am Sir, yr most Obedt Hble Sert

Go. Washington

